DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	In Claim 5, the phrase “the first and second transmission paths” lacks antecedent basis and is unclear as to what it refers.
In Claim 6, the phrases “the first transmission path” and “the second transmission path” lack antecedent basis and is unclear/indefinite as to what they refer. Claims 7-11 depend from Claim 6 thus they are also indefinite.
In Claim 14, the phrase “the transmission paths” lacks antecedent basis and is unclear as to what it refers.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 13 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Li et al. (One-way transmission of electrons on the topological insulator device surface modulated by magnetic material) cited by applicant.
Li (e.g. see Figs. 1-5) teaches a quantum device including: a device having a one-way (i.e. non-reciprocal) transmission path and terminal ends (i.e. the ends of the transmission path); the device is for transmitting electrons (i.e. microscopic particles) and time reversal symmetry is broken and since the device is providing the non-reciprocal transmission and time-reversal symmetry for the transmission structure inherently at least partially the transmission would be phase coherent and a higher probability in the first direction (i.e. the one-way nonreciprocal direction) (e.g. see sections I-III of the description) without an external voltage source to one or both terminals; and tunnel barriers (e.g. see section I).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (One-way transmission of electrons on the topological insulator device surface modulated by magnetic material) cited by applicant.
Li teaches a device as described above. However, Li does not appear to explicitly teach series connecting more than one of the device.
It would have been considered obvious to one of ordinary skill in the art to have connected plural of the Li devices in series, because it is well-known that connecting nonreciprocal devices in series provides the advantageous benefit of redundant control of the signal in the nonreciprocal direction and thus reducing reflections more thoroughly from one to the next.




Allowable Subject Matter
Claims 3-4, 12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/             Primary Examiner, Art Unit 2843